DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on February 4, 2022 has been entered and made of record.
Applicant’s amendment and response filed on February 4, 2022 overcome the rejection of claims 1-5, 12, 15 and 17 under 35 U.S.C. 102 and thus such rejection has been withdrawn herein.
With regard to Applicant’s response to Rejoinder, the previous restriction/election has been withdrawn and claims 6-10 and 13-14 are rejoined. 
Election/Restrictions
The restriction requirement, as set forth in the previous Office action, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, claims 6-10 and 13-14 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Allowable Subject Matter
Claims 1-4, 6-10 and 12-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1 as a representative claim, the cited prior art does not teach or suggest claim limitations as recited in claim.  Specifically, the cited prior art does not teach or suggest claim limitations that of: “determining at least one cleaning strategy parameter of the textile based on the determined soiling information item, wherein the at least one cleaning strategy parameter is determined by a neural network, wherein in a first step, a classification of the soiling is done based on the determined soiling information item or based on the determined soiling information item and the determined property information item of the textile, and in a second step, the cleaning strategy parameter is derived based on the classification of the soiling”.
Claims 2-4, 6-10 and 12-17 depend on claim 1 and thus are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY M DANG whose telephone number is (571)272-7389.  The examiner can normally be reached on Monday to Friday from 7:00AM to 3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mathew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DMD
2/2022

/Duy M Dang/
Primary Examiner, Art Unit 2667